         Case 1:18-cv-00818-RMC Document 34 Filed 02/15/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




MICHAEL SEIBERT,

       Plaintiff

v.                                                    Civil Action No. 1:18-cv-00818-RMC

PRECISION CONTRACTING
SOLUTIONS, LP                                          Hon. Rosemary Collyer

and

DERRICK S. SIEBER,
individually,

       Defendants




OPPOSITION OF DEFENDANTS PRECISION CONTRACTING SOLUTIONS, LP AND
  DERRICK SIEBER, INDIVIDUALLY, TO PLAINTIFF'S MOTION TO STAY THE
                    ARBITRATION IN THIS MATTER


       Defendants Precision Contracting Solutions, LP ("PCS") and Derrick Sieber, individually

("Sieber") (collectively "Defendants"), now submit this opposition ("Opposition") to the April

10, 2018 motion ("Motion") that Plaintiff Michael Seibert ("Plaintiff") has filed to stay the

associated arbitration in this matter. Dkt. 2.

       Defendants oppose Plaintiff's Motion for the reasons they have stated in their motions to

dismiss or stay this proceeding (Dkts. 14 and 24) and in the associated reply brief that Defendant

Sieber has filed (Dkt. 18). Defendants also oppose Plaintiff's Motion as being procedurally

                                                 1
         Case 1:18-cv-00818-RMC Document 34 Filed 02/15/19 Page 2 of 2



defective for reasons stated in the motion that Defendants are filing today for leave to file this

Opposition. Defendants now adopt and incorporate by reference here the arguments set forth in

these documents as the bases for their opposition to Defendant's Motion.



                                               Respectfully submitted,


                                               /s/ Edward W. Lyle
                                               Edward W. Lyle, D.C. Bar 25700
                                               1250 Connecticut Avenue N.W., Suite 700
                                               Washington D.C. 20036
                                               Tel: (202) 333-4280
                                               Fax: (202) 333-4282
                                               Email: ewlyle@west1805.com
                                               Attorney for Claimant Precision Contracting
                                                 Solutions, LP and Derrick Sieber, individually

August 1, 2018




                                                  2
